Case: 20-10803     Document: 00515905394         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 18, 2021
                                  No. 20-10803
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   D'Arde Lee Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-18-1


   Before Haynes, Willett, and Wilson, Circuit Judges.
   Per Curiam:*
          D’Arde Lee Williams appeals the 30-month prison term and one-year
   term of supervised release imposed on his guilty plea conviction for escaping
   from federal custody. See 18 U.S.C. § 751(a). We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10803        Document: 00515905394             Page: 2      Date Filed: 06/18/2021




                                         No. 20-10803


           Reviewing for plain error,1 we reject the contention that Williams was
   entitled to a reduction of his base offense level under U.S.S.G. § 2P1.1(b)(3),
   which establishes a four-level reduction for a defendant who is under arrest
   on a felony charge or in custody for any conviction and who escapes from the
   nonsecure custody of a community corrections center, a community
   treatment center, a halfway house, or a like facility without returning
   voluntarily within 96 hours, provided he commits no other felony while
   escaped. United States v. Rodriguez, 602 F.3d 346, 351 (5th Cir. 2010); United
   States v. Fernandez-Cusco, 447 F.3d 382, 384 (5th Cir. 2006). Under the plain
   error standard’s first three prongs, the defendant must show (1) a forfeited
   error (2) that is clear or obvious, i.e., not “subject to reasonable dispute,”
   and (3) that affects his substantial rights. Puckett v. United States, 556 U.S.
   129, 135 (2009); see United States v. Ellis, 564 F.3d 370, 377-78 (5th Cir.
   2009). Thereafter, remedying the error is a matter of judicial discretion.
   Puckett, 556 U.S. at 135.
           Williams fails in his attempt to show that he was in the custody of a
   halfway house when he escaped and is thus entitled to the offense level
   reduction. At best, the record shows that the claim is subject to reasonable
   dispute. See Puckett, 556 U.S. at 135; Ellis, 564 F.3d at 377-78. The factual
   resume states variously that at the moment of his escape, Williams was
   confined in a halfway house in Houston, was in custody at a federal prison in
   Colorado, was assigned to but not yet at the Houston halfway house, and



           1
             The Government argues that the proper standard is “invited error” due to the
   fact that Williams’s counsel affirmatively stated to the court that the § 2P1.1(b)(3)
   reduction at issue here was not in play. See United States v. Baytank (Houston), Inc., 934
   F.2d 599, 606 (5th Cir. 1991) (“A party generally may not invite error and then complain
   thereof.”). However, because Williams fails even under plain error, out of an “abundance
   of caution,” we will examine under plain error review. United States v. Fernandez-Cusco,
   447 F.3d 382, 384 (5th Cir. 2006)




                                               2
Case: 20-10803        Document: 00515905394        Page: 3    Date Filed: 06/18/2021




                                    No. 20-10803


   escaped from neither the prison nor the halfway house but from a bus station
   in Lubbock. These ambiguities alone are a basis for reasonable debate about
   whether he was in nonsecure custody and thus entitled to the § 2P1.1(b)(3)
   reduction. The reasonableness of the debate is not diminished by the novel
   notions Williams advances that he could not be adjudged guilty unless his
   escape was from the halfway house and that the grand jury’s choice of words
   in the indictment dictates the sentencing determination. See United States v.
   Trejo, 610 F.3d 308, 319 (5th Cir. 2010); United States v Gluck, 143 F.3d 174,
   178 (5th Cir. 1998); United States v. Taylor, 933 F.2d 307, 309 (5th Cir. 1991).
          Further, even if we reached the third prong of plain error review, we
   would conclude any error did not affect his substantial rights given the
   district court’s statement that the same sentence would have been entered
   even if the guidelines calculation was incorrect for the same reasons stated.
   See United States v. Richardson, 676 F.3d 491, 511 (5th Cir. 2012)(even where
   harmless error review applies, such a statement that the district court would
   have imposed the same sentence for the same reason can support a finding of
   harmless error).
          AFFIRMED.




                                          3